F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                      February 7, 2007
                                 TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                        Clerk of Court


 AR NO LD SATTERW HITE,

               Petitioner-A ppellant,                    No. 06-1385
          v.                                              D. Colorado
 HECTOR RIOS (W arden),                         (D.C. No. 06-CV-1250-ZLW )

               Respondent-Appellee.



                            OR D ER AND JUDGM ENT *


Before M U RPH Y, SE YM OU R, and M cCO NNELL, Circuit Judges.


      After examining Appellant’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G ).

The court therefore orders the case submitted without oral argument.

      Arnold Satterwhite, proceeding pro se, appeals the district court’s denial of

the habeas corpus petition he filed pursuant to 28 U.S.C. § 2241. Satterwhite has

provided documentation he has been approved to participate in the Bureau of



      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
Prisons’ (“BOP”) Residential Drug and Alcohol Program (“RDAP”) but was

advised he is ineligible for a sentence reduction under 18 U.S.C. § 3621(e) even

if he successfully completed the program. Satterw hite challenges the BOP’s

determination. Exercising jurisdiction under 18 U.S.C. § 1291, we affirm the

district court’s denial of relief.

       Pursuant to 18 U.S.C. § 3621(e), the BOP has discretion to reduce a federal

inmate’s sentence up to one year upon the successful completion of an RDAP.

Section 3621(e)(2)(B) denies the sentence reduction to inmates convicted of

violent offenses. In addition, the BOP has promulgated a regulation categorically

denying the sentence reduction to inmates whose current offense is a felony

involving, inter alia, the “carrying, possession, or use of a firearm or other

dangerous weapon.” 28 C.F.R. § 550.58(a)(1)(vi)(B). This regulation was

upheld by the Supreme Court in Lopez v. Davis, 531 U.S. 230, 244 (2001).

       Satterwhite pleaded guilty to a charge of being a felon in possession of a

firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). Satterwhite argues

he is eligible for the § 3621(e) sentence reduction because (1) his conviction is

nonviolent and (2) his offense conduct did not involve the use or possession of a

firearm during the commission of a separate felony, and thus Lopez does not

apply. Accordingly, he asserts the BOP’s categorical denial of the sentence

reduction was error.




                                         -2-
      In M artin v. Rios, this court considered and rejected the argument

Satterw hite now presents. 472 F.3d 1206, 1207 (10th Cir. 2007) (“[Petitioner]

misreads Lopez insofar as he claims that it does not apply when [his] offense

involved mere possession of a firearm.”). Consequently, we affirm the denial of

Satterwhite’s § 2241 petition. Satterwhite’s motion to proceed in form a pauperis

on appeal is denied.

                                      ENTERED FOR THE COURT


                                      M ichael R. M urphy
                                      Circuit Judge




                                        -3-